
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1394
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Carney submitted
			 the following resolution; which was referred to the
			 Committee on Homeland
			 Security
		
		RESOLUTION
		Recognizing and honoring the employees of
		  the Department of Homeland Security who lost their lives in the line of duty in
		  2009 in protecting and securing our Nation.
	
	
		Whereas more than 230,000 employees of the Department of
			 Homeland Security work diligently to deter, detect, and prevent acts of
			 terrorism and stand ready to respond to a terrorist attack, natural disaster,
			 or other emergency;
		Whereas the employees of the Department of Homeland
			 Security are dedicated individuals who rarely receive the recognition they
			 deserve;
		Whereas 9 of those dedicated employees sacrificed their
			 lives in the line of duty at the Department of Homeland Security in
			 2009;
		Whereas 7 of the 9 employees were employed by the Coast
			 Guard and lost their lives in a mission off the coast of San Clemente Island,
			 California;
		Whereas 2 of the 9 employees were Border Patrol agents in
			 the United States Customs and Border Protection and lost their lives while
			 patrolling the Southwestern border between Mexico and the United States;
		Whereas, as a testament to the bravery and dedication of
			 all Department of Homeland Security employees, 2 other employees of the
			 Department, one from the Federal Emergency Management Agency and one from the
			 Transportation Security Administration, lost their lives in 2009 while serving
			 in combat in Afghanistan during their tenure at the Department of Homeland
			 Security and should also be recognized for their sacrifice to the
			 Nation;
		Whereas the Nation owes a debt of gratitude to these
			 employees of the Department of Homeland Security and all others for their
			 continued and steadfast efforts to secure the homeland; and
		Whereas each of these fallen heroes should be honored and
			 recognized for their efforts to keep us safe from harm: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the ultimate sacrifices that 11 dedicated employees of the
			 Department of Homeland Security made in 2009 as part of their continuous
			 efforts to keep the Nation safe.
		
